Citation Nr: 1518399	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for depression as secondary to the service connected disability of right orchidectomy.

2.  Entitlement to higher initial ratings for hearing loss, evaluated as 0 percent disabling effective May 16, 2011; 10 percent disabling effective August 13, 2012; and, 40 percent disabling effective March 6, 2014.

3.  Entitlement to an increased rating for chronic obstructive pulmonary disease (COPD), currently rated as 10 percent disabling.

4.   Entitlement to an increased rating for residuals, fracture left wrist (minor), currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for scar, residuals of cyst removal, right ear, currently rated as 0 percent disabling.

6.  Entitlement to an increased rating for allergic rhinitis, currently rated as 0 percent disabling.

7.  Entitlement to an increased rating for residuals, rhinoplasty and septoplasty, currently rated as 0 percent disabling.

8.  Entitlement to an increased rating for right orchiectomy, currently rated as 0 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in December 2012; and a substantive appeal was received in January 2013.   

The Veteran was scheduled for a Board hearing in January 2015.  He failed to report for the hearing or provide good cause for such failure to report. 

The issues of entitlement to a TDIU and entitlement to nonservice connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connected right orchiectomy is a contributory cause of his depression.

2.  Prior to August 13, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level IV hearing acuity in the right ear and level II hearing acuity in the left ear.

3.  Effective August 13, 2012, the Veteran's service-connected bilateral hearing loss disability was productive of level V hearing acuity in the right ear and level IV hearing acuity in the left ear.

4.  Effective March 6, 2014, the Veteran's service-connected bilateral hearing loss disability is productive of level VIII hearing acuity in the right ear and level VI hearing acuity in the left ear.

5.  The Veteran's COPD is not manifested by FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80-percent predicted, or; DLCO (SB) 66 to 80-percent predicted.  

6.  The Veteran's left wrist (minor) fracture residuals have not been manifested by ankylosis.  

7.  The Veteran's service connected scar, residuals of cyst removal, right ear, is not manifested by any of the enumerated characteristics of disfigurement; is neither painful or unstable; and does not cause limitation of motion.

8.  The Veteran's allergic rhinitis is not manifested by polyps or by a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

9.  The Veteran's residuals of rhinoplasty and septoplasty are not manifested by a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

10.  The Veteran's service connected right orchiectomy is manifested by the removal of one testis (with a normal remaining testis).  It is not manifested by a removal of both testes, or removal of one testis with a nonfunctioning remaining testis.   


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for depression as secondary to a service connected right orchiectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2014).

2.  Prior to August 13, 2012, the criteria for entitlement to compensable disability for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).

3.  For the period from August 13, 2012, until March 6, 2014, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  From March 6, 2014, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected COPD have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6604 (2014).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals, fracture left wrist (minor) disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5214-5215 (2014).

7.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected scar, residuals of cyst removal, right ear have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2014).

8.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6522 (2014).

9.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected residuals of rhinoplasty and septoplasty have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6502 (2014).

10.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected right orchiectomy have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 7524 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2011 and July 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in June 2011, August 2012, and March 2014, which are fully adequate.  The examiners fully addressed all relevant facts and rating criteria.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the RO denied the Veteran's claim of service connection for depression by way of a July 2010 rating decision.  However, inasmuch as new and material evidence was presented within of year of the rating decision's issuance, in the form of correspondence from the Veteran, the decision never became final (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran claims that he suffers from depression secondary to his right orchiectomy.  He underwent a VA examination in June 2011.  He reported having felt depressed for many years and attributing the depression to his orchiectomy, at least initially.  He also reported that "there have been other things later."  He acknowledged alcohol problems, relationship issues, loss of jobs, and homelessness.  However, the examiner opined that the orchiectomy is not likely to be the major cause of the depression that he experienced, but was "credibly a contributory cause."  He stated that "it is more likely than not that the orchidectomy (sp?) is a contributory cause of [the Veteran's] depression, I believe that in terms of the extent of cause, it would be realistic to set it at about 30%."  

As noted above, secondary service connection is permitted under 38 C.F.R. § 3.310.  Consequently, although the June 2011 examiner did not find the service connected orchiectomy to be the major cause of depression, the fact that it was a contributory cause of depression (i.e., the depression was at least in part attributable to the orchiectomy), enables an award of service connection.  

In affording the benefit of the doubt to the Veteran, the Board finds that service connection for depression as secondary to his service connected right orchiectomy is warranted.
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, as in the case of the Veteran's hearing loss, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Hearing Loss

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in July 2011.  Pure tone thresholds and speech recognition scores for the ears were as follows:




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
45
55
55
65
55
80%
LEFT
50
55
60
70
58.75
94%

The pure tone average was 55 decibels in the right ear and 59 (58.75) decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 94 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
The Veteran underwent another VA examination in August 2012.  Pure tone thresholds and speech recognition scores for the ears were as follows:




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
45
45
50
65
51.25
72%
LEFT
55
55
55
70
58.75
84%

The pure tone average was 51 (51.25) decibels in the right ear and 59 (58.75) decibels in the left ear.  Speech recognition scores were 72 percent in the right ear and 84 percent in the left ear.  Such examination findings translate to level V hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  However, an exceptional pattern of hearing loss was shown to exist in the left ear.  Pursuant to 38 C.F.R. § 4.86(a), the Roman Numeral in Table VIa may be used if higher than gleaned through application of Table VI.  In this case, Table VIa yields the Roman Numeral IV.  Consequently, the examination findings translate to level V hearing in the right ear and level IV hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

The Veteran underwent another VA examination in March 2014.  Pure tone thresholds and speech recognition scores for the ears were as follows:




HERTZ




1000
2000
3000
4000
Avg.
Speech
RIGHT
65
65
70
80
70
56%
LEFT
65
70
70
80
71.25
68%

The pure tone average was 70 decibels in the right ear and 71 (71.25) decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 68 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  However, an exceptional pattern of hearing loss was shown to exist in the both ears.  Pursuant to 38 C.F.R. § 4.86(a), the Roman Numeral in Table VIa may be used if higher than that of Table VI.  In this case, Table VIa yields the Roman Numeral VI in each ear.  Consequently, the examination findings translate to level VIII hearing in the right ear and level VI hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.

The Veteran has been assigned a 0 percent rating effective May 16, 2011; a 10 percent rating effective August 13, 2012; and a 40 percent rating effective March 6, 2014.  These ratings were based on the results of July 2011, August 2012, and March 2014 VA examinations.  In July 2011, the examination findings translated to level IV hearing in the right ear and level II hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.  In August 2012, the examination findings translated to level V hearing in the right ear and level IV hearing in the left ear.  An exceptional pattern of hearing loss was shown in the left ear and Table VIa was used.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.  In March 2014, the examination findings translated to level VIII hearing in the right ear and level VI hearing in the left ear.  Exceptional patterns of hearing loss were shown in both ears, but Table VIa did not yield higher Roman Numeral designations.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensatory rating prior to August 13, 2012; against a rating in excess of 10 percent prior to March 6, 2014; and against a rating in excess of 40 percent effective March 6, 2014.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

COPD

The Veteran's service-connected COPD has been rated by the RO under the provisions of Diagnostic Code 6604.  Under this regulatory provision, a 10 percent rating is warranted for FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80-percent predicted, or; DLCO (SB) 66 to 80-percent predicted.  A rating of 30 percent is warranted for FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70-percent predicted, or; DLCO (SB) 56 to 65-percent predicted   

Outpatient treatment reports dated June 2011 (VBMS, 7/25/11) reflect that the Veteran underwent Pulmonary Function Tests (PFTs).  They revealed normal FVC (3.92 L, 84%), mildly reduced FEV1 (2.84 L, 77%), and borderline reduced FEV1/slow VC (2.84 L/4.06 L = .70), adjusted for age.  After bronchodilator, there was no significant change in FVC and FEV1.  The examiner found that there was possible mild obstructive ventilatory defect.  

The Veteran underwent another VA examination in August 2012 (VBMS beginning on p. 45).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he could not take a deep breath, and that exertional activities cause shortness of breath.  He reported that he was not on any medications.  The examiner noted that the disability did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  Upon examination, the examiner noted that the Veteran had dyspnea with exertion.  PFTs indicated a restrictive pattern.  FEV1/FVC was normal.  FVC was decreased.  Chest x-ray revealed no focal consolidation, pleural effusion, or pneumothorax.  There was COPD/hyperinflation pattern.  The cardiomediastinal silhouette was stable.  PFTs showed that FVC was 71% predicted; that FEV-1 was 69% predicted; that FEV-1/FVC was 77% predicted; and that DLCO was 81% predicted.  The examiner stated that the FEV-1/FVC test result most accurately reflected the Veteran's level of disability.    

The Veteran underwent another VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran estimated that since being discharged, he has sought treatment at the VA three times (most recently 6 months earlier).  He stated that he underwent PFTs, but he was unable to recall the results.  He stated that he was not taking any medications for his lungs or airways.  He reported that he coughed approximately three times per hour when awake, and produced thick, yellow sputum.  He reported that the cough had gradually increased over the years.  He noticed no change in his cough or his breathing when exposed to cigarette smoke, to nonspecific respiratory irritants, or to increased pollens in the air.  He reported that he could climb one flight of stairs at his own pace, limited by shortness of breath.  He estimated that he walked at least a mile (to the city library) approximately once per week.   

PFT results showed that FVC was 72% predicted; that FEV-1 was 72% predicted; and that FEV-1/FVC was 80% predicted.  Post bronchodilator, FVC was 72% predicted; FEV-1 was 77% predicted; and FEV-1/FVC was 86%.  The examiner stated that the FVC test result most accurately reflected the Veteran's level of disability.  The examiner noted that the respiratory disability impacted the Veteran's ability to work in that it limited his ability tro carry 20 pounds occasionally and 10 pounds frequently.  

The Board notes that the preponderance of the evidence reflects findings that most accurately are represented by a 10 percent rating.  The Board acknowledges the one exception:  the August 2012 finding that FEV-1 that was 69% predicted.  However, not only is that an outlier (not consistent with the other findings); but the VA examiner noted that the FEV-1/FVC test result most accurately reflected the Veteran's level of disability.  The result of that test was 77 percent predicted.  Consequently, all three examiners reported findings most consistent with a 10 percent rating.        

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for COPD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left wrist

The Veteran's service-connected residuals, fracture left wrist (minor), have been rated by the RO under the provisions of Diagnostic Code 5215.  Under this regulatory provision, a rating of 10 is warranted where dorsiflexion of the wrist is less than 15 degrees, or when palmar flexion is limited in line with the forearm to 10 degrees.  

The Board also notes that pursuant to Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for ankylosis of the wrist in any other position, except favorable.  A 40 percent rating is warranted for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation.  

The Veteran underwent a VA examination in June 2011.  He reported pain, stiffness, weakness, and decreased speed in joint motion.  He denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups.  Upon examination, he achieved 40 degrees of palmar flexion, 50 degrees of dorsiflexion, 10 degrees of radial deviation, and 25 degrees of ulnar deviation.  There was objective evidence of pain with active motion.  There was no further limitation of motion after repetitive use.  The examiner stated that the Veteran did not have ankylosis of the wrist.  The examiner opined that the disability would have a moderate effect on his ability to do chores, exercise, shop, perform recreational activities, travel, bathe, dress, toilet, groom, and drive.  The examiner opined that it would prevent him from doing sports.  He also stated that activities involving left wrist range of motion, lifting/carrying, and cold weather exacerbate wrist pain.

The Veteran underwent a VA examination in August 2012 (VBMS, beginning on p. 26). The examiner reviewed the claims file in conjunction with the examination.  He did not report left wrist flare-ups that impact the function of the wrist.  Upon examination, the Veteran achieved 40 degrees of palmar flexion with objective evidence of pain at 40 degrees; and 50 degrees of dorsiflexion with objective evidence of pain at 50 degrees.  There was no further limitation of motion after repetitive use.  The examiner noted that the Veteran had decreased range of motion (compared to normal), weakened movement, pain on movement, and excess fatigability.  There was localized tenderness or pain on palpation of joints/soft tissue.  He had 4/5 strength (active movement against some resistance) on flexion and extension.  The examiner stated that the Veteran did not have ankylosis of the wrist.  The examiner noted that the Veteran had arthroscopic surgery on it in the summer of 1987 and revision surgical repair in the fall of 1987.  

The Veteran underwent a VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was right hand dominant.  He did not report left wrist flare-ups that impact the function of the wrist.  Upon examination, the Veteran achieved 70 degrees of palmar flexion with no objective evidence of painful motion, and 65 degrees of dorsiflexion with no objective evidence of painful motion.  There was no further limitation of motion after repetitive use.  The examiner noted that the Veteran had decreased range of motion (compared to normal).  He did not have localized tenderness or pain on palpation of joints/soft tissue.  He had 5/5 strength (normal) on flexion and extension.  The examiner stated that the Veteran did not have ankylosis of the wrist.  The examiner stated that the disability did not impact his ability to work.  

The Board notes that the Veteran has already been assigned the maximum rating under Diagnostic Code 5215.  In order to warrant a rating in excess of 10 percent, the wrist disability would have to be manifested by ankylosis.  The Veteran has reduced range of motion and objective evidence of pain.  However, three examiners have specifically stated that the Veteran's left wrist is not ankylosed.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for residuals, fracture left wrist (minor) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Scar, right ear

The Veteran's service-connected scar, residuals of cyst removal, right ear has been rated by the RO under the provisions of Diagnostic Code 7805.  

Scars of the head, face or neck are rated by application of Diagnostic Codes 7800 through 7805.  Under Code 7800, a 10 percent rating is warranted for scars of the head, face or neck with one of the following characteristics of disfigurement: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable on examination.  

Under Code 7805, scars are rated based on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).

This claim for increase was received in May 2011.  The criteria for rating scars were revised in 2008.  The revised criteria apply to all claims filed on or after October 23, 2008.  Therefore, the revised criteria are for application in the instant case.

The Veteran underwent a VA examination in June 2011 (VBMS, beginning on p. 14).  The examiner noted that there was a .1 - .2 cm scar on the right ear.  It was not painful.  There were no signs of skin breakdown.  The scar was superficial and without inflammation, edema, or keloid formation.  It had a normal texture.  There was no hypo- or hyper-pigmentation.  It was not indurated or inflexible.  The contour was not elevated or depressed.  It was not adherent to underlying tissue; and there were no other disabling effects.  There was no gross distortion or asymmetry.  It caused no significant effects on occupation or usual daily activities.  The examiner noted that the scar was not amenable to photography as it was extremely faint and difficult to discern from the surrounding skin.

The Veteran underwent another VA examination in August 2012 (VBMS, beginning on p. 40).  The examiner noted that the scar was asymptomatic.  There was no pain, tenderness, or pruritis.  It was not unstable and there was not frequent loss of covering of the skin over the scar.  The scar measured 0.2 x .01 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying tissue.  There was hypopigmentation.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The scar did not result in any limitation of motion. 

Neither the VA examinations nor the outpatient treatment records reflect that the Veteran's scar has any of the following characteristics of disfigurement: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches (Diagnostic Code 7800); is painful or unstable (Diagnostic Code 7804); or causes limitation of motion (7805).  Consequently, the preponderance of evidence is against a finding that a compensable rating is warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a scar, residuals of cyst removal, right ear must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Allergic rhinitis, rhinoplasty residuals

The Veteran's service-connected allergic rhinitis and residuals, rhinoplasty and septoplasty have been rated by the RO under the provisions of Diagnostic Codes 6522 and 6502 respectively.  Under both these provisions, a 10 percent rating is warranted for a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  Under Diagnostic Code 6522, a 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.   

A VA examination was conducted in June 2011.  The examiner noted that the Veteran fractured his nose in 1988.  He had residual deformity and he underwent rhinoplasty and septoplasty.  He had several follow ups with cautery of redundant tissue.  At the examination, the Veteran reported some difficulty breathing through his nose; but no sinus infection or rhinitis symptoms.  There examiner stated that there were no current rhinitis or sinus symptoms.  However, he noted that the Veteran had frequent breathing difficulties.  Upon examination, there was a nasal obstruction (20 percent on the left and no nasal obstruction on the right).  There were no nasal polyps present.  There was no permanent hypertrophy of turbinates from bacterial rhinitis.  There was no rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The examiner opined that the disability had no significant effects on his occupation.  It would have moderate effects on the Veteran's ability to exercise and play sports.  

The Veteran underwent another VA examination in August 2012 (VBMS beginning on p. 13).  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that there was not greater than 50 percent nasal obstruction on both sides, or complete obstruction of one side due to rhinitis or deviated nasal septum.  There was no permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran did not have any granulomatous conditions.  The examiner found that the disabilities did not impact the Veteran's ability to work.  

The Veteran underwent another VA examination in March 2014.  The Veteran reported that he broke his nose in the late 1980s and that he underwent two surgeries.  Since the surgeries, he had restricted breathing through his nose.  He reported that in the morning it would take an estimated 20 minutes to clear his nose after waking up because everything was "crusted and congested."  He stated that he had no nasal complaints during the day after clearing his nose in the morning.  He stated that he has never smoked and that he has never taken medication for his nose either during service or post service.  The examiner noted that continuous medication was not required for control of the disability.  He noted that there was not greater than 50 percent nasal obstruction on both sides, or complete obstruction of one side due to rhinitis or deviated nasal septum.  There was no permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran did not have any granulomatous conditions.  The nasal septum was in midline with no significant obstruction of nasal airway.  There were no significant secretions.  The nasal septal deviation from the trauma had been corrected.  The examiner stated that the functional impact of the disability is that he has limitations to concentration and focus during episodes of nasal congestion or allergy attacks.    

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for allergic rhinitis and/or residuals of rhinoplasty and septoplasty must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right orchiectomy

The Veteran's service-connected right orchiectomy has been rated by the RO under the provisions of Diagnostic Code 7524.  Under this regulatory provision, a noncompensable rating is assigned for removal of one testis.  A 30 percent rating is assigned for removal of both testes.  A 30 percent rating is also assigned for the removal of one testis, if the other testis is unfunctioning.  

The Veteran underwent a VA examination in June 2011.  The examiner noted that a vasectomy had been performed in 1988, and the procedure resulted in necrosis of the right testicle.  He underwent a right sided orchiectomy.  He denied any local symptoms to the scrotum since healing.  He denied any other symptoms.  The examiner noted that there was no gross abnormality except for the obvious aesthetic asymmetry.  The examiner also noted depression and intimacy difficulties.  

The Veteran underwent another VA examination in August 2012 (VBMS beginning on p. 19).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that shortly after the right orchiectomy, he developed erectile dysfunction.  He reported no pain or tenderness associated with the right orchiectomy.  The examiner also noted a surgical scar.  It was not painful or unstable, or greater than 39 square cm.  The orchiectomy did not affect the Veteran's ability to work.  

The Board notes that the right orchiectomy is manifested by the removal one of testis.  Neither VA examination revealed any abnormality of the left testis.  Consequently, the Board finds that a preponderance of the evidence weighs against a finding that a compensable rating is warranted.  The Board notes that it has referred the issues of entitlement to service connection for erectile dysfunction and a surgical scar back to RO.     

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a right orchiectomy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular considerations 

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities as noted above.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for depression as secondary to the service connected disability of right orchidectomy is granted.

Entitlement to a compensable rating prior to August 13, 2012, a rating in excess of 10 percent effective August 13, 2012, and a rating in excess of 40 percent effective August 13, 2012, for hearing loss, is denied.  

Entitlement to a rating in excess of 10 percent for COPD is denied.

Entitlement to a rating in excess of 10 percent for residuals, fracture left wrist (minor), is denied.  

Entitlement to a compensable rating for a scar, residuals of cyst removal, right ear, is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.

Entitlement to a compensable rating for residuals, rhinoplasty and septoplasty, is denied.

Entitlement to a compensable rating for a right orchiectomy is denied.


REMAND

TDIU and nonservice-connected pension

The RO denied the Veteran's claim for a TDIU based on the fact that the VA examinations failed to reflect that his service connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  However, at the time of the August 2011 rating decision, the Veteran's service connected disabilities were rated at 30 percent (combined, with the most severe disabilities rated at 10 percent each).  Since then, the Veteran's hearing loss disability has become more severe.  The hearing loss disability is now rated at 40 percent disabling, and his combined rating is 70 percent.  There has been no medical opinion rendered regarding the Veteran's employability since the severity of his disabilities increased.  Consequently, the Board finds that a VA examination is warranted to determine if the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Similarly, the RO denied the Veteran's claim for nonservice connected pension because it noted that permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of such disabilities.  At the time, the Veteran did not have a single disability rating of 60 percent, or a combined rating of 70 percent, with at least one disability rated at least 40 percent.  Now the Veteran does meet these statutory requirements.  The issue remaining is whether, in the judgment of the rating agency, the Veteran is unable to secure or follow a substantially gainful occupation as the result of such disabilities.

As noted above, the Board believes a VA examination is warranted to resolve this issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


